Citation Nr: 0102716	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative arthritis of the spine and sciatica.  

2.  Entitlement to an increased rating for the service-
connected myositis, the residuals of a contusion of the right 
lower dorsal spine area, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in September 1999.  



REMAND

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

During the course of his appeal, the veteran has asserted 
that he has degenerative arthritis of the spine and sciatica 
that cannot be disassociated from his service-connected 
myositis, the residuals of a contusion of the right lower 
dorsal spine.  The veteran and his representative point to 
medical evidence on file that broadly identifies 
symptomatology involving both the dorsal and lumbar areas.  
Based on the veteran's contentions and the evidence 
indicating that there may be some connection between the 
symptoms of degenerative arthritis of the spine and sciatica 
and the manifestations of the veteran's service-connected 
dorsal spine disorder, the Board finds that the veteran's 
claims are inextricably intertwined, and therefore must be 
addressed together on remand.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991).  

Since the veteran's last examination in May 1999, the veteran 
has asserted that the disability due to his service-connected 
myositis, the residuals of a contusion right lower dorsal 
spine has grown worse.  On remand the RO should schedule the 
veteran for a VA examination to determine the severity of the 
manifestations of his service-connected dorsal spine disorder 
as well as the precise nature and etiology of any other 
disabling symptomatology involving the spine.  The examiner 
should also be asked to provide an opinion as to whether the 
veteran has degenerative arthritis of the spine and sciatica 
which are related to the his service-connected dorsal spine 
disorder or to any other aspect of his period of service.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  

Prior to having the veteran undergo any of VA examination, 
the RO should obtain and associate with the claims folder any 
other pertinent outstanding medical records.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim of 
service connection for degenerative 
arthritis of the spine and sciatica and 
for  his claim for an increased rating 
for the service-connected myositis, the 
residuals of a contusion of the right 
lower dorsal spine.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have rendered him 
medical attention for symptoms of each of 
the conditions identified in the issues 
on appeal.  When the veteran responds, 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The RO 
also should undertake to obtain any 
pertinent records referable to all 
treatment received by the veteran from VA 
relating to the back which are not yet on 
file.  The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should then schedule the 
veteran for examination to determine the 
severity of all of the manifestations of 
his service-connected myositis, the 
residuals of a contusion of the right 
lower dorsal spine and the nature and 
likely etiology of the claimed 
degenerative arthritis of the spine and 
sciatica.   All indicated tests, 
including X-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disability.  Additionally, the 
examiner should indicate the degree to 
which the veteran's service-connected 
disorder has resulted in objective 
evidence of functional loss due to pain- 
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged use or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  The examiner should also be 
requested to determine whether, and to 
what extent, the involved joints exhibit 
weakened movement, excess fatigability, 
or incoordination.  To the extent 
possible, functional loss attributable to 
any of the above should be expressed in 
terms of additional degrees of loss of 
motion.  Finally, based on his/her review 
of the case, the examiner should provide 
a medical opinion as to the likelihood 
that the veteran has current disability 
manifested by degenerative arthritis of 
the spine and sciatica due to disease or 
injury that was incurred in or aggravated 
by service or as the result of his 
service-connected dorsal spine 
disability.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO must ensure in this regard that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claims as a result 
of this action.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


